AppletoN, C. J.
Provision is made by R. S., 1857, c. 83, § 17, for the transcribing the records of a deceased trial justice upon the records of another justice.
*566By § 18, “ On such transcribed record, the justice may issue execution as if the judgment was rendered by himself, changing the form as the case requires; but no such first execution shall issue after one year from the time the judgment was rendered, unless on scirefacias.”
The first execution referred to in the above section is the one to be issued by the transcribing justice, which must be done within “ one year from the time the judgment was rendered.” Unless issued within the year, he can only issue on scirefacias.
The execution, upon which the bond in suit was given, was issued after one year from the time judgment was rendered and was improvidently issued, and in such case-, by the agreement of parties judgment is to be rendered for the defendants.

Judgment for defendants.

Cutting, Kent, Baeeows, and Daneoeth, JJ., concurred.